DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1 and 17 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. the admitted prior art of the instant application and US 6,025,765. 
The improvement comprises:
the admitted prior art of the instant application is considered as the closest prior art that teaches a Power over Data Lines (PoDL) circuit (Fig.1 and para.4) for connection to a first conductor (Fig.1 elements 10 & 14, upper wire conductor) and a second conductor (Fig.1 elements 10 & 14, lower wire conductor) comprising:
a first transceiver (Fig.1 element 12 and para.5, where the PHY 12 is a transceiver) having a first terminal and (Fig.1 element 12 upper terminal, TX/RX+ and para.5) a second terminal (Fig.1 element 12 upper 
a first AC-coupling device (Fig.1 element C1 and para.6) coupled in series between the first terminal (Fig.1 element 12 upper terminal, TX/RX-) and the first conductor (Fig.1 elements 10 & 14, upper wire conductor and para.4);
a second AC-coupling device (Fig.1 element C2 and para.6) coupled in series between the second terminal (Fig.1 element 12 lower terminal, TX/RX-) and the second conductor (Fig.1 elements 10 & 14, lower wire conductor and para.4);
a common mode choke (CMC) (Fig.1 element 20) coupled in series between the first AC-coupling device (Fig.1 element C1) and the first conductor (Fig.1 elements 10 & 14, upper wire conductor), and coupled in series between the second AC-coupling device (Fig.1 element C2) and the second conductor (Fig.1 elements 10 & 14, lower wire conductor);
a DC power source (Fig.1 element 22 and para.4 and 9) having a third terminal (Fig.1 element 22, “+” terminal) and a fourth terminal (Fig.1 element 22, “-” terminal); and


US 6,025,765 teaches a gyrator with loop amplifiers connected to inductive elements comprising: 
a model of a gyrator with shunt nodal capacitors and load inductors (Fig.4);
wherein the gyrator has two ports--Port 1 and Port 2 (Fig.4 elements port1 and port 2 and col.3 lines 33-38), each port having two terminals (Fig.4 ports 1 & 2 terminals and col.3 lines 33-38);
wherein each port is provided with a shunt nodal capacitor C between its terminals which are connected to a terminal of supply voltage Vcc via load inductors (Fig.4 elements Vcc & L and col.3 lines 33-38); and
wherein the ability to increase the nodal capacitance is desirable when the gyrator nodal capacitance largely consists of non-linear parasitic capacitance which lowers the Q factor of the gyrator (col.4 lines 11-17); and 


With regard Claims 1 and 17, the admitted prior art of the instant application in view of US 6,025,765 fails to teach the limitation of "a first gyrator formed in an integrated circuit (IC) and including a capacitor coupled to a transistor of the first gyrator, the first gyrator being coupled between the third terminal of the DC power source and the first conductor with the capacitor of the first gyrator coupled to the third terminal of the DC power source." as recited in claims 1 and 17, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 6,025,765 is cited because they are put pertinent to the gyrator with loop amplifiers connected to inductive elements. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633